Citation Nr: 0125249	
Decision Date: 10/25/01    Archive Date: 10/29/01

DOCKET NO.  95-29 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson


INTRODUCTION

The veteran had active service from March 1983 to August 
1993.  

This appeal to the Board of Veterans Appeals (the Board) is 
from a July 1994 rating action taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado. 

In July 2001, the veteran provided testimony at a travel 
board hearing held before the undersigned Member of the Board 
at the RO in Denver, Colorado, a transcript of which has been 
associated with the record. 

The case has been forwarded to the Board for appellate 
review.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist and supersedes the decision of the Court OF Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see generally Holliday v. 
Principi, 14 Vet. App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

In this case, the RO notified the veteran of the changes in 
the law with respect to the duty to assist in correspondence 
issued in June 2001.

If further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  See 38 C.F.R. § 19.9 (2001).

Service medical records show some treatment for complaints of 
back pain following a motor vehicle accident.  The Board also 
notes that the veteran has claimed ongoing back symptoms 
since service discharge and that available records document 
several post-service incidences of treatment for complaints 
diagnosed as low back pain and chronic lumbosacral strain.  
An examination to determine whether or not there is a 
relationship between complaints in service and any chronic 
lumbosacral strain after service would be helpful. 

Accordingly, this case is remanded to the RO for the 
following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  In this regard, the RO should 
request the veteran to identify the 
names, addresses, and approximate dates 
of treatment for his back from all health 
care providers, VA or non-VA, inpatient 
or outpatient, who may possess additional 
records pertinent to his claim.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
special examination of the veteran by an 
orthopedic surgeon or other appropriate 
available medical specialist for the 
purpose of ascertaining the nature, 
extent of severity, and etiology of any 
back disorder(s) found on examination.

The claims file and a copy of this remand 
must be made available to and be reviewed 
by the examiner prior and pursuant to 
conduction and completion of the 
examination. The examiner must annotate 
the examination report that the claims 
file was in fact made available to and 
reviewed by the examiner in conjunction 
with the examination.  Any further 
indicated special studies should be 
conducted.

The examiner should conduct a thorough 
examination of the spine and provide a 
diagnosis for any pathology found.  The 
examiner should also provide an opinion, 
based on the available evidence and sound 
medical principles, on whether it is at 
least as likely as not that any 
disorder(s) of the back found on 
examination is/are related to service. 

The examiner should provide the complete 
rationale, including a reference to any 
relevant clinical findings, for his or 
her opinion.  

3.  The veteran is advised that the 
examination requested in this remand is 
necessary to evaluate his claim, and that 
a failure to report for a scheduled 
examination, without good cause, could 
result in the denial of such claim.  38 
C.F.R. § 3.655 (2001).

4.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO should conduct 
any additionally indicated development.  
The RO is advised that where the remand 
order of the Board is not complied with, 
the Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

The RO should also review the claims file 
to ensure that all new notification and 
development action required by the new 
law are completed and satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).

5.  After any indicated corrective action 
has been completed, the RO should again 
review the record and re-adjudicate the 
veteran's claim of entitlement to service 
connection for a low back disability.  

If the benefits sought on appeal remain denied the veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



